UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                               ORDER
             -against-
                                                          19 Cr. 346 (PGG)
CHARLES WILLIAMS ONUS,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              As discussed at today’s conference, the Court will conduct a hearing concerning

the Government’s appeal of the Magistrate Judge’s June 2, 2021 release order on June 8, 2021

at 9:30 a.m. 1 The Government’s submission in support of its appeal will be filed by June 4,

2021 at 5:00 p.m. Defendant will submit his opposition by June 7, 2021 at 12:00 noon.

Dated: New York, New York
       June 3, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge




1
  With the consent of the Defendant, the hearing will take place by telephone. The parties are
directed to dial 888-363-4749 to participate, and to enter the access/security code 6212642. The
press and public may obtain access to the hearing by dialing the same number and using code.
No later than June 7, 2021, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the hearing so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
